March 6, 1940.
The opinion of the Court was delivered by
This appeal is from an order of Hon. E.C. Dennis, Circuit Judge, sustaining a demurrer to the complaint of the appellant herein.
It appears from the allegations of the complaint that the respondent, a practicing attorney of the Columbia, South Carolina, Bar, dictated to his stenographer a letter which *Page 11 
was then mailed to the addressee, an associate attorney of the Washington, D.C., Bar, concerning a lawsuit in which they were both mutually interested. This letter contained alleged libelous and slanderous statements concerning appellant.
The complaint undertakes to state two causes of action — one for slander and the other for libel.
The conclusions of his Honor, Circuit Judge Dennis, in sustaining the demurrer and dismissing the complaint are satisfactory to this Court. His decree is hereby affirmed.
Let the decree of Judge Dennis be reported.
MR. CHIEF JUSTICE BONHAM and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. ACTING ASSOCIATE JUSTICE E.C. DENNIS, disqualified.